 


114 HR 3834 IH: To amend GEAR UP to require that schools receiving funding under the program provide students with access to academic and mental health counseling services, and for other purposes.
U.S. House of Representatives
2015-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3834 
IN THE HOUSE OF REPRESENTATIVES 
 
October 27, 2015 
Mrs. Lawrence (for herself and Ms. Lee) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend GEAR UP to require that schools receiving funding under the program provide students with access to academic and mental health counseling services, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as GEAR UP for Counseling. 2.Requirement of academic and mental health counselingSection 404D(a) of the Higher Education Act of 1965 (20 U.S.C. 1070a–24(a)) is amended by adding at the end the following new paragraph: 
 
(5)Providing participating students access to academic and mental health counseling services.. 3.Authorization of AppropriationsSection 404H of the Higher Education Act of 1965 (20 U.S.C. 1070a–28) is amended by striking 2009 and inserting 2017.  
 
